Title: From Benjamin Franklin to Schweighauser, 30 October 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


SirPassy, Oct. 30. 1779.
The Last I had the honour of receiving from you was without date, But it contain’d your additional Explication or Reason in support of the second one per Cent. with which I acquiesce. I do not find that you have yet rectified the Charge of 5. per Ct. on more than one of the Cargoes of Tobacco.
I now send the remainder of the Dispatches for Capt. Samson, wishing him a Good Voyage. Those Parcels which are marked, to be Sunk in cas of Capture, and all not marked News-papers he is to keep in a Separate Bag, containing a sufficient Weight, to be ready for that purpose. I hope he will not be too late to arrive in Boston. But if he Should find the Winds and Weather more favourable, he may go to the Southward, and make the Port most convenient. I am with great Regard. Sir y. m. ob. and m. h. S.

P.S. You will take a Recipit from Capt. Samson when you deliver him the Dispatches. They are in 14 Parcells and are already number’d.
M. Schweighauser

